DETAILED ACTION

This Office Action is in response to the communication filed 01/13/2021. 
Status of the claims:
Claims 15-26, 29-30, 32-33, 35-36, 38-39, and 41-52 are cancelled. 
Claims 1-14, 27-28, 31, 34, 37, and 40 are previously submitted and rejected.
Claims 1-14, 27-28, 31, 34, 37, and 40 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/13/2021. By this amendment, claims 1, 14, 27, and 40 have been amended. Furthermore, claims 1, 14, 27, and 40 have been amended to address the rejection of the claims under 35 U.S.C. 112(b) as being indefinite. Accordingly, withdrawal of the claims rejection is made.

Response to Claim Objections
The claims were objected to because their preamble phrases were determined to be broad range limitations, as described in previous office action. The applicant disagreed and submitted “Indeed, the preamble phrases of "method" and "apparatus" are appropriate and specific to define the general type of claim.” In view of said Applicant’s submission, withdrawal of the claim objections have been made.

Response to Arguments/Remarks
Applicant’s Remarks Made in an Applicants Arguments/Remarks, filed in response the Office Action of 12/24/2020 has been fully considered. It is noted that all the pending claims have been amended. The amendment, specifically to independent claims 1 and 6 includes new feature which is not in the previously rejected claim. Further, the amendment to the claims is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14, 27-28, 31, 34, 37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0064240 to Dinan in view of US2018/0368169 to Jung et al. (“Jung”) further in view of WO2017030489 Daniel et al. (“Daniel”) (the references in parentheses apply to the prior art document) 

RE claims 1 and 14, Dinan discloses a method and an apparatus (e.g. Dinan Figs. 4-5 and Para [0021]), the method/apparatus comprising: 
transmitting a plurality of data blocks (e.g. Dinan Abstract: A base station transmits a message comprising configuration parameters of radio resources of a 
receiving a feedback message in a time slot, wherein the feedback message corresponds to the plurality of data blocks (e.g. Dinan Para s [0129]-[0130]: receives a plurality of data packets transmitted in time slots, the data packets including a message (i.e. feedback message)), and the feedback message comprises: 
a sequence of a sequence set, wherein the sequence indicates feedback information, the feedback information corresponds to the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the feedback information (i.e. message) includes a sequence set corresponding to the multiple data packets descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols  or sequences) [….]; 
a plurality of sequences of a sequence set, wherein each sequence of the plurality of sequences indicates feedback information, and the feedback information corresponds to one data block of the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the feedback information (i.e. message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols or sequences) [….]; 
a sequence of a sequence set in a physical resource of a physical resource set, wherein the sequence and the physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0155], [0168]: the information feedback (i.e. feedback message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols  or sequences. A physical resource block may be defined as N consecutive 
The subject matter of claims 1 & 14 differs from Dinan in that Dinan does not explicitly recite the limitation: a plurality of sequences of a sequence set in a physical resource of a physical resource set, wherein the plurality of sequences and the physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks […]; or -7-some combination thereof, as recited. However, Jung teaches or suggests, in the same technical field, the limitation: a plurality of sequences of a sequence set in a physical resource of a physical resource set, wherein the plurality of sequences and the physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks; or -7-some combination thereof (e.g. Figs. 10, Paras [0033], [0038], [0062]: a plurality of sequences in a physical resource set are utilized, wherein the physical resource indicate the feedback information corresponding to the plurality of data blocks in long and short physical resources).  Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method feature disclosed by Dinan with Jung’s teaching for a purpose of transmitting plurality of sequence set feedback message in a physical resource. In combination, Dinan is not altered in that Dinan continues transmitting the feedback message, wherein the feedback message corresponding to the received data blocks. 

However, Daniel teaches or suggests, in the same technical field, the feature/s: the sequence is multiplexed with demodulation reference signal symbols in a time domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, : the sequence is multiplexed with demodulation reference signal symbols in the time domain); each sequence of the plurality sequence is multiplexed with demodulation reference signal symbols in the time domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, each sequence of the plurality sequence is multiplexed with demodulation reference signal symbols in the time domain); the sequence is multiplexed with demodulation reference signal symbols in the dime domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, : the sequence is multiplexed with demodulation reference signal symbols in the time domain); and each sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, : each sequence of the plurality sequence is multiplexed with demodulation reference signal symbols in the time domain).  Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method feature disclosed by Dinan with Jung’s 

 RE claim 2 Dinan discloses, the method of claim 1, wherein the feedback message comprises a sequence of a sequence set, the sequence indicates feedback information, and the feedback information corresponds to the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes a sequence set corresponding to the multiple data packets descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols or sequences). 

RE claim 3 Dinan discloses, the method of claim 1, the method of claim 2, wherein the sequence set is selected from a group comprising a binary phase shift keying sequence set, a quadrature phase shift keying sequence set, and a Hadamard sequence set (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes a sequence set corresponding to the multiple data packets descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols or sequences).   



 RE claim 5 Dinan discloses, the method of claim 1, wherein the feedback message comprises a plurality of sequences of a sequence set, each sequence of the plurality of sequences indicates feedback information, and the feedback information corresponds to one data block of the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols  or sequences).  


  RE claim 6 Dinan discloses, the method of claim 5, wherein the sequence set is selected from a group comprising a binary phase shift keying sequence set, a quadrature phase shift keying sequence set, and a Hadamard sequence set (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes a sequence set corresponding to the multiple data packets descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols or sequences).  

    RE claim 7 Dinan discloses, the method of claim 5, wherein receiving the feedback message comprises receiving the feedback message via a plurality of frequency tones, a plurality of frequency patterns, a plurality of frequency waveforms, or some 

 RE claim 8 Dinan discloses, the method of claim 1, wherein the feedback message comprises a sequence of a sequence set in a physical resource of a physical resource set, the sequence and the physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0155], [0168]: the information feedback (i.e. feedback message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols  or sequences. A physical resource block may be defined as N consecutive sequences or symbols in the time domain and/or M consecutive subcarriers in the frequency domain. Physical resource block(s) in uplink(s) may comprise of MxN resource elements. For example, a physical resource block may correspond to one slot in the time domain).
  

RE claim 9 Dinan discloses, the method of claim 8, wherein the sequence set is selected from a group comprising a binary phase shift keying sequence set, a quadrature phase shift keying sequence set, and a Hadamard sequence set (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols or sequences).  
.  


.  

 RE clams 11, Dinan discloses the method of claim 1, as noted above with the rejection of claim 1.
The subject matter of claim 11 differs from Dinan in that Dinan does not explicitly recite the limitation: wherein the feedback message comprises a plurality of sequences of a sequence set in a physical resource of a physical resource set, the plurality of sequences and the physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks, as recited. However, Jung teaches or suggests, in the same technical field, the limitation: wherein the feedback message comprises a plurality of sequences of a sequence set in a physical resource of a physical resource set, the plurality of sequences and the physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks (e.g. Figs. 10, Paras [0033], [0038], [0062]: a plurality of sequences in a physical resource set are utilized, wherein the physical resource indicate the feedback information corresponding to the plurality of data blocks in long and short physical resources).  Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method feature disclosed by Dinan with Jung’s teaching for a purpose of transmitting plurality of sequence set feedback message in a physical 
 

  RE claim 12 Dinan discloses, the method of claim 11, wherein the sequence set is selected from a group comprising a binary phase shift keying sequence set, a quadrature phase shift keying sequence set, and a Hadamard sequence set (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols or sequences).  
.  

  RE claim 13 Dinan discloses, the method of claim 11, wherein receiving the feedback message comprises receiving the feedback message via a plurality of frequency tones, a plurality of frequency patterns, a plurality of frequency waveforms, or some combination thereof (e.g. Figs. 1-2, Paras [0014], [0057] : via a plurality of  frequency subcarrier). 
.  
  15. (Canceled)  
  16. (Canceled)  
  17. (Canceled)  

  19. (Canceled)  
  20. (Canceled)  
  21. (Canceled)  
  22. (Canceled)  
  23. (Canceled) -6-  
  24. (Canceled)  
  25. (Canceled)  
  26. (Canceled)  

RE clams 27 and 40, Dinan discloses a method and an apparatus (e.g.  Dinan Figs. 4-5 and Para [0021]), the method/apparatus comprising: receiving a plurality of data blocks (e.g. Dinan Para s [0129]-[0130]: the wireless device (i.e. receiver) receives a plurality of data packets);  transmitting a feedback message in a time slot, wherein the feedback message corresponds to the plurality of data blocks and the feedback message comprises (e.g. Dinan Fig. 2, Paras [0132], [0142]: the wireless device transmits a message (i.e. feedback message) in a time slot, wherein the message corresponds to the plurality of data packets); a sequence of a sequence set, wherein the sequence indicates feedback information, and the feedback information corresponds to the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes a sequence set corresponding to the multiple data packets descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols  or sequences) […]; a plurality of sequences of a sequence set, wherein each sequence of the plurality of sequences indicates feedback information, and the feedback information corresponds to one data block of the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes plurality of 
However, Daniel teaches or suggests, in the same technical field, the feature/s: the sequence is multiplexed with demodulation reference signal symbols in a time domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, : the sequence is multiplexed with demodulation reference signal symbols in the time domain); each sequence of the plurality sequence is multiplexed with demodulation reference signal symbols in the time domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, each sequence of the plurality sequence is multiplexed with demodulation reference signal symbols in the time domain); the sequence is multiplexed with demodulation reference signal symbols in the dime domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, : the sequence is multiplexed with demodulation reference signal symbols in the time domain); and each sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain (e.g. Daniel, Figs. 1a-1b, 


  RE clams 28, Dinan discloses the method of claim 27, wherein the feedback message comprises a sequence of a sequence set, the sequence indicates feedback information, and the feedback information corresponds to the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes a sequence set corresponding to the multiple data packets descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols or sequences).  

  29. (Canceled)  


   RE clams 31, Dinan discloses the method of claim 27, wherein the feedback message comprises a plurality of sequences of a sequence set, each sequence of the plurality of sequences indicates feedback information, and the feedback information corresponds to one data block of the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the information feedback (i.e. feedback message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols  or sequences).  

  32. (Canceled)  
  33. (Canceled)  

RE clams 34, Dinan discloses the method of claim 27, wherein the feedback message comprises a sequence of a sequence set in a physical resource of a physical resource set, the sequence and the -8-physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks  (e.g. Dinan Figs. 6-7, Paras [0118], [0155], [0168]: the information feedback (i.e. feedback message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols  or sequences. A physical resource block may be defined as N consecutive sequences or symbols in the time domain and/or M consecutive subcarriers in the frequency domain. Physical resource block(s) in uplink(s) may comprise of MxN resource elements. For example, a physical resource block may correspond to one slot in the time domain).


  36. (Canceled)  

RE clams 37, Dinan discloses the method of claim 27, as noted above with the rejection of claim 27.
The subject matter of claim 37 differs from Dinan in that Dinan does not explicitly recite the limitation: wherein the feedback message comprises a plurality of sequences of a sequence set in a physical resource of a physical resource set, the plurality of sequences and the physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks, as recited. However, Jung teaches or suggests, in the same technical field, the limitation: wherein the feedback message comprises a plurality of sequences of a sequence set in a physical resource of a physical resource set, the plurality of sequences and the physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks (e.g. Figs. 10, Paras [0033], [0038], [0062]: a plurality of sequences in a physical resource set are utilized, wherein the physical resource indicate the feedback information corresponding to the plurality of data blocks in long and short physical resources).  Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method feature disclosed by Dinan with Jung’s teaching for a purpose of transmitting plurality of sequence set feedback message in a physical resource. In combination, Dinan is not altered in that Dinan continues transmitting the feedback message, wherein the feedback message corresponding to the received data blocks. Therefore one of ordinary skill in the art, such as an individual working 


  38. (Canceled)  
  39. (Canceled)  
  41. (Canceled)  
  42. (Canceled)  
  43. (Canceled)  
  44. (Canceled)  
  45. (Canceled) -10-  
  46. (Canceled)  
  47. (Canceled)  
  48. (Canceled)  
  49. (Canceled)  
  50. (Canceled)  
  51. (Canceled)  
  52. (Canceled) 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632